       Case 1:19-cv-00391-LG-RHW Document 190 Filed 12/03/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

 ARC CONTROLS, INC.,                          )
      Plaintiff,                              )
                                              )
 v.                                           )
                                              )    CASE NO. 1:19-cv-391-LG-RHW
                                              )
 M/V NOR GOLIATH, in rem, and                 )    Consolidated with:
 GOLIATH OFFSHORE HOLDINGS                    )    CASE NO. 1:19-cv-395-HSO-JCG
 PTE. LTD., in personam                       )
 _________________________________            )


                         MEMORANDUM IN SUPPORT OF
                   UNOPPOSED MOTION FOR ENTRY OF DEFAULT

MAY IT PLEASE THE COURT:

        Defendants M/V NOR GOLIATH, in rem, and Goliath Offshore holdings Pte. Ltd., in

personam (collectively “Defendants” or “Goliath”), respectfully move this Honorable Court to

enter an Order of Default against any party who in the future attempts to assert a claim and/or

maritime lien against the M/V NOR GOLIATH in this suit for events arising from the default of

Epic Companies, LLC.

                                     Factual Background

        This case arises out of the disastrous default by Epic Companies, LLC (“Epic”) on its

financial obligations to Goliath, as well as to all the Epic Vendors who have appeared in this

proceeding to arrest and lien Goliath’s vessel. Epic was the charterer and the operator of the M/V

NOR GOLIATH when Epic defaulted on its numerous obligations it incurred for its sole benefit

during the voyage it conducted.      Consequently, suit was filed in this Court against NOR

GOLIATH, in rem, and Goliath Offshore Holdings PTE. Ltd. in personam. The M/V NOR

GOLIATH was arrested in Gulfport, Mississippi on July 12, 2019. Goliath filed its Third Party



PD.27535967.1
       Case 1:19-cv-00391-LG-RHW Document 190 Filed 12/03/19 Page 2 of 4



Claim against Epic, who promptly filed bankruptcy before answering and the case was stayed as

to Epic. Thereafter, NOR GOLIATH was re-arrested multiple times and numerous third-parties

intervened and asserted liens for allegedly outstanding payments owed for various goods and

services procured by Epic. The vessel has since been moved to the Port of Pascagoula.

        Notice of the vessel’s arrest was published in the Biloxi Sun Herald on August 7, 14, and

21, 2019, pursuant to this Court’s Order and L.A.R. C(4). Rec. Doc. Nos. 85 and 146. This

provided notice to potential interested parties of causes of action and the maritime attachment and

garnishment of the M/V NOR GOLIATH. On October 16, 2019, Oceanwide Cyprus, Ltd. filed a

Motion for Interlocutory Sale of the Vessel. Rec. Doc. No. 147. On October 22, 2019, Goliath

filed an Expedited Motion to Release Vessel by Owners Providing Counter-Surety Bond. Rec.

Doc. No. 154. At a hearing held on November 22, 2019, the sale of the vessel was denied as moot

and this Court ordered that a special bond be set at $3,921,000.00 pursuant to Rule (E)(5)(a) of the

Supplemental Rule for Admiralty or Maritime Claims and the vessel was released from arrest.

This was encapsulated in a written order issued by this Honorable Court on November 26, 2019.

Rec. Doc. No. 187.

                                            Argument

        It has now been over fourth months since the filing of this lawsuit and the arrest of the

NOR Goliath on July 12, 2019, by the original Plaintiff in this matter, Arc Controls, Inc. On

August 26, 2019, Epic filed for Chapter 11 bankruptcy in the Southern District of Texas. Due to

the publicity of Epic’s bankruptcy and the arrest of the NOR GOLIATH, along with the length of

time that has passed since the occurrence of both of these events, any interested party has obtained,

or with reasonable diligence should have obtained, adequate notice should they wish to pursue a

claim or maritime lien arising from this matter. The vessel has been recently released and a special




PD.27535967.1
         Case 1:19-cv-00391-LG-RHW Document 190 Filed 12/03/19 Page 3 of 4



bond has been approved which covers the value of all maritime liens which have been alleged by

the claimants in this lawsuit. Thus, all parties to this proceeding agree that an entry of default

should be issued as to any party who attempts to come forward in the future to assert a maritime

claim against the NOR GOLIATH arising out of Epic’s default. That party should bear the burden

of proving that good cause exists for the entry of default to be set aside as it pertains to their claim.

         The only exception to this order of default should be Epic Companies, LLC. As stated

above, Epic was made a third-party defendant by Goliath. Rec. Doc. No. 10. Goliath was

subsequently advised of a chapter 11 bankruptcy proceeding which Epic filed in Houston. All

parties agreed to a stay as to Epic in the recent proceedings and the default should not attach to

Epic Companies, LLC, in light of the automatic stay of proceedings.

                                              Conclusion

         Goliath respectfully requests this Honorable Court grant this Motion and enter an Order of

Default against any party who attempts to assert a maritime lien past the date of the signing of the

Order.




PD.27535967.1
       Case 1:19-cv-00391-LG-RHW Document 190 Filed 12/03/19 Page 4 of 4




                                              Respectfully submitted:

                                              /s/James G. Wyly, III
                                              James G. Wyly, III, MS Bar 7415
                                              Phelps Dunbar LLP
                                              2602 13th Street, Suite 300
                                              Gulfport, Mississippi 39501
                                              info@phelps.com
                                              Telephone:    (228) 679-1130
                                              Facsimile:    (228) 679-1131
                                              E-Mail:       jim.wyly@phelps.com

                                              -and-

                                              Miles P. Clements, T.A. (4184)
                                              Joseph E. Lee III (26968)
                                              Zachary J. Ardoin (37575)
                                              Phelps Dunbar LLP
                                              Canal Place
                                              365 Canal Street, Suite 2000
                                              New Orleans, Louisiana 70130
                                              Telephone:    (504) 566-1311
                                              Facsimile:    (504) 568-9130
                                              E-Mail:       miles.clements@phelps.com
                                                            josh.lee@phelps.com

                                              Counsel for Defendants M/V NOR GOLIATH, in
                                              rem, and GOLIATH OFFSHORE HOLDINGS PTE.
                                              LTD., in personam


                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 3, 2019, I electronically filed the foregoing with the

Clerk of the Court using the ECF system which sent notification of such filing to all parties by

operation of the Court’s electronic filing system.


                                              /s/James G. Wyly, III




PD.27535967.1
